Great-West Life & Annuity Insurance Company 8515 East Orchard Road Greenwood Village, Colorado 80111 October 5, 2009 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 RE: Varifund Variable Annuity Contract and Varifund Advisor Variable Annuity Contract Varifund Variable Annuity Account Great-West Life & Annuity Insurance Company Registration Statement on Form N-4 (File Nos. 333-162251 and 811-05817) Cancellation of Request for Withdrawal Ladies and Gentlemen: Varifund Variable Annuity Account (“Registrant”) has determined that the request for withdrawal filed on its behalf on Form RW pursuant to Rule 477 under the Securities Act of 1933 (the “Form RW”) on October 1, 2009 (SEC Accession No. 0000851066-09-000060) was filed in error. Therefore, it is in the best interest of Registrant and the public that the Form RW be withdrawn. Pursuant to Rule 477(a), Registrant hereby requests that the Form RW be withdrawn and the above-referenced Registration Statement remain effective. We appreciate your assistance. If you have any questions regarding this matter, please contact the undersigned at (303) 737-1130 or Ann Furman at Jorden Burt LLP at (202) 965-8130. Sincerely, Great-West Life & Annuity Insurance Company Varifund Variable Annuity Account /s/ W. Michael Cirelli W. Michael Cirelli Counsel cc: Patrick F. Scott, Esq.
